DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 24-30 are allowed over the prior art of record as amended by the applicant on 01/27/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claim 24.
The closest prior art of record is Chen et al. (PGPub 2012/0045732).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising an applicator for effecting an intraligamentary injection of a liquid anesthetic from a compartment of a pump system into a gingival sulcus of a dental patient, the pump system providing a force of the liquid anesthetic from the compartment, the applicator comprising: 
an elongated tip having a proximal end connected with the compartment of the pump system via a chamber, the tip having a distal free end, and the elongated tip further having a passageway extending from the chamber through the tip and to distal free end of the tip.
Specifically, regarding independent claim 24, the prior art to Chen, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the distal free end of the tip is tapered and planar; and 
wherein the tapered and planar configuration of the distal free end of the tip is sized and configured for atraumatic entry into the gingival sulcus so that the liquid anesthetic flows from the chamber through the passageway to produce a jet of the liquid anesthetic downward along a root of the tooth in the gingival sulcus, and the distal free end of the tip prevents the liquid analgesic from flowing upward and outward from the gingival sulcus of the dental patient.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/12/2022